Citation Nr: 0023935	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-34 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability on a secondary basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2000, the Board remanded the issue on appeal to 
the RO for further development to include providing the 
veteran an opportunity to submit a medical statement in 
support of his claim.  The Board is satisfied that the RO has 
complied with the Remand directives.  


FINDING OF FACT

The claim for service connection for a psychiatric disability 
on a secondary basis is not plausible.  


CONCLUSION OF LAW

The claim for service connection for psychiatric disability 
on a secondary basis is not well grounded.  38 U.S.C.A 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).
The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
To establish a well-grounded claim for entitlement to service 
connection on a secondary basis, the veteran must provide 
medical evidence that attributes a non service-connected 
disability to a service-connected disability.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Certain diseases, including psychosis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc),

In this matter, the veteran contends, in essence, that he 
developed a psychiatric disability as secondary to his 
service-connected back disability.  The Board notes that 
service connection is in effect for lumbosacral strain.  

The report of an entrance examination dated in February 1968 
provides a history of sleeplessness and nervousness.  The 
Board notes, however, that subsequent service medical records 
are negative for complaints, findings, or a diagnosis 
pertaining to a psychiatric disability.  

Post service VA and private medical records reflect diagnoses 
of a psychiatric disability beginning in the 1990's.  Private 
medical records dated in 1996 reflect that the veteran was 
seen and treated for anxiety and depression.  The report of a 
VA compensation and pension examination dated in March 1997 
shows a diagnosis of depressive disorder.  In September 1997, 
a diagnosis of PTSD was entered.  VA outpatient treatment 
records dated from June 1998 to May 2000 reflect continued 
care for depression and anxiety.  

Although the record establishes that the veteran has a 
psychiatric disability, there is no medical evidence showing 
that the psychiatric disability is proximately due to or the 
result of the service-connected back disability.  The Board 
notes that a VA examiner in February 1998 indicated that the 
veteran seemed to have a psychotic condition that may be 
secondary to multiple medication or to a primary disability.  
This statement fails to render the claim well grounded in 
that no definite diagnosis of a psychosis was provided.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
addition, the examiner did not identify a particular primary 
disability from which the veteran may have developed a 
psychiatric disability.  The record shows that the veteran 
has a number of ailments.  Also, the Board notes that the 
veteran was provided an opportunity to submit a statement 
from a private doctor who the veteran indicated could provide 
a link between the psychiatric disability and the service 
connected back disability.  However, the veteran has not 
provided such evidence.  Thus, the only evidence attributing 
the psychiatric disability to the service-connected back 
disability is the veteran through his representation.  
However, the veteran as a layperson is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence of 
a competent medical opinion establishing that the veteran's 
psychiatric disability is proximately due to or the result of 
the service-connected back disability, the Board must 
conclude that the claim is not well grounded.  Jones v. 
Brown, supra.  
Moreover, the evidence does not show that the veteran 
developed a psychiatric disability as a result of service. 
Epps. v. Gober, at 1468; Caluza v. Brown, at 506.  

As reflected in the July 1997 Statement of the Case and the 
March 2000 Supplemental Statement of the Case, the RO has 
furnished the veteran with the legal requirement of 
submitting a well-grounded claim, and explanation of a denial 
of his claim.  Hence, the Board finds that any duty to inform 
the veteran of the evidence needed to support his claim has 
been met.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  


ORDER

Service connection for a psychiatric disability on a 
secondary basis is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals





 

